Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/571129. Claims 49-68 are pending examination.	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 49-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 63 is/are drawn to method (i.e., a process), claim(s) 49 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 56 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 49, 56, and 63 is/are drawn to one of the statutory categories of invention. 
Claims 49-68 are directed to providing promotions to be generated on a mobile device associated with a consumer. Specifically, the claims recite determine a threshold promotion score for a consumer based at least in part on a consumer segment associated with the consumer; adjust the threshold promotion score for the consumer based on a current time data and current consumer activity data associated with the consumer; transform data inputs associated with the consumer into a multidimensional vector; generate a promotion score for each promotion of a plurality of promotions based on applying to the multidimensional vector; and transmit, to the consumer, at least one electronic marketing communication comprising a promotion selected based at least in part on an associated promotion score, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as mobile computing device, machine learning model, apparatus, processor, memory, non-transitory computer readable medium, computer merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the mobile computing device, machine learning model, apparatus, processor, memory, non-transitory computer readable medium, computer perform(s) the steps or functions of determine a threshold promotion score for a consumer based at least in part on a consumer segment associated with the consumer; adjust the threshold promotion score for the consumer based on a current time data and current consumer activity data associated with the consumer; transform data inputs associated with the consumer into a multidimensional vector; generate a promotion score for each promotion of a plurality of promotions based on applying to the multidimensional vector; and transmit, to the consumer, at least one electronic marketing communication comprising a promotion selected based at least in part on an associated promotion score. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a mobile computing device, machine learning model, apparatus, processor, memory, non-transitory computer readable medium, computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing promotions to be generated on a mobile device associated with a consumer. As discussed above, taking the claim elements separately, the mobile computing device, machine learning model, apparatus, processor, memory, non-transitory computer readable medium, computer perform(s) the steps or functions of determine a threshold promotion score for a consumer based at least in part on a consumer segment associated with the consumer; adjust the threshold promotion score for the consumer based on a current time data and current consumer activity data associated with the consumer; transform data inputs associated with the consumer into a multidimensional vector; generate a promotion score for each promotion of a plurality of promotions based on applying to the multidimensional vector; and transmit, to the consumer, at least one electronic marketing communication comprising a promotion selected based at least in part on an associated promotion score. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing promotions to be generated on a mobile device associated with a consumer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 50-55, 57-62, and 64-68 further describe the abstract idea of providing promotions to be generated on a mobile device associated with a consumer. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 49-68.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “What Is Mobile Marketing & Why Does it Matter So Much?” describes “First, a quick definition: Mobile marketing is the art of marketing your business to appeal to mobile device users. When done right, mobile marketing provides customers or potential customers using smartphones with personalized, time- and location-sensitive information so that they can get what they need exactly when they need it, even if they’re on the go. I would tell you that mobile is the future of marketing, but really the era of mobile has already arrived. If you’re not implementing some can expect this trend to continue even further in the future, so get ready!”.

	
Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20040034570A1 teaches similar invention which describes a system and method for anticipating consumer behavior and determining transaction incentives for influencing consumer behavior comprises a computer system and associated database for determining cross time correlations between transaction behavior, for applying the function derived from the correlations to consumer records to predict future consumer behavior, and for deciding on transaction incentives to offer the consumers based upon their predicted behavior. System 20 could decide whether to issue an incentive offer based solely on a score generated by the model for a target product. The system could also decide to issue different incentive offers based on score. Examples of different incentive offers include free target products; discounts on the target product, offers on a different brand in the same class as the target product, offers on a product complimentary to the target product; and discounts on purchases of multiple packages the target product. Complementary products are those products often used on conjunction with one another, such as milk and cereal, or cheese and crackers, or reservations for flights and reservations for hotels.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682